  Case 2:18-cv-15649-JMV-MF Document 1 Filed 11/02/18 Page 1 of 5 PageID: 1



LAW OFFICES OF NICHOLAS J. PALMA, ESQ., P.C.
Valerie Palma DeLuisi, Esq.
1425 Broad Street, Second Floor
Clifton, New Jersey 07013
Phone: 973-471-1121
Facsimile: 973-472-0032
VPD@PalmaLawFirm.com
Attorney for Plaintiff Naipaul Rambaran

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

  NAIPAUL RAMBARAN,
               Plaintiff,                                                Civil Action No.:

                          v.

  COUNTY OF ESSEX,                                              COMPLAINT& JURY DEMAND
                 Defendant.


       PLAINTIFF NAIPAUL RAMBARAN, by and through his undersigned counsel, Valerie

Palma DeLuisi, Esq. of the Law Offices of Nicholas J. Palma, Esq., P.C., by way of Complaint

against the County of Essex, does hereby state as follows:



                                           PARTIES

       1.      Plaintiff Naipaul Rambaran, residing at 35 Boonton Avenue, in the Borough of

Kinnelon, County of Morris, State of New Jersey, at all relevant times herein, was employed by

Defendant County of Essex as the Medical Director of the Office of Occupational Health and

Medicine.

       2.      Defendant County of Essex is a governmental entity organized under the laws of

the State of New Jersey, with its principal offices located at the Hall of Records, 465 Dr. Martin

Luther King, Jr. Blvd., in the City of Newark, County of Essex, State of New Jersey.
  Case 2:18-cv-15649-JMV-MF Document 1 Filed 11/02/18 Page 2 of 5 PageID: 2



                                         JURISDICTION

       3.      United States District Court for the District of New Jersey has original subject

matter jurisdiction over this matter, pursuant to 28 U.S.C. § 1331.

       4.      United States District Court for the District of New Jersey has supplemental

jurisdiction over New Jersey State Law claims that form part of within case and controversy,

pursuant to 28 U.S.C. § 1367.



                                             VENUE

       5.      Venue is properly vested in the United States District Court for the District of New

Jersey, pursuant to 28 U.S.C. § 1391, as Plaintiff resides in the State of New Jersey and Defendant

is headquartered in the State of New Jersey, and the claims herein arose within the jurisdictional

limits of the United States District Court for the District of New Jersey.



                                  FACTUAL BACKGROUND

       6.      For all times relevant herein, Plaintiff was employed by the County of Essex, as

Medical Director of the Office of Occupational Health and Medicine.

       7.      For the statutorily relevant time period, Plaintiff regularly worked in excess of 40

hours per week, for which he was not compensated in accordance with the 29 U.S.C. § 203, known

as the Fair Labor Standards Act (hereinafter referred to as “FLSA”).

       8.      Plaintiff is not a member of a labor union and Plaintiff has no compensation

agreement with Defendant regarding payment for hours worked in excess of 40 hours per week.

       9.      As a result of the defendant’s actions, Plaintiff has suffered and continues to suffer

severe and substantial monetary damages.
  Case 2:18-cv-15649-JMV-MF Document 1 Filed 11/02/18 Page 3 of 5 PageID: 3



                                           COUNT ONE
                                        (Violation of FLSA)


          10.   Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

of this Complaint, as if set forth herein at length.

          11.   Defendant County of Essex is an employer, as defined by the FLSA, 29 U.S.C. §

203, and as a public agency within the meaning of 29 U.S.C. § 203.

          12.   At all times relevant herein, Plaintiff is and was entitled to all rights, benefits and

protections afforded by the FLSA.

          13.   At all times relevant herein, Defendant was and is fully aware of the provisions and

requirements of the FLSA.

          14.   During the applicable statutory period, Plaintiff performed work for which he was

not compensated in accordance with the FLSA. Particularly, Plaintiff worked in excess of the

statutory maximum number of hours provided for in the FLSA without receiving compensation

for such excess hours at a rate of one and one-half times the regular hourly rate of compensation.

          15.   Because Defendant is and at all times relevant herein was aware that Plaintiff is

entitled to the aforementioned compensation, the failure by Defendant to compensate such

overtime time is a knowing, willful and/or reckless violation of the FLSA, which extends the

applicable time for which Defendant is liable to Plaintiff, from two (2) years to three (3) years.

          16.   Defendant is liable to Plaintiff for unpaid overtime compensation, liquidated

damages in an equal amount to compensation, for reasonable attorney’s fees and for costs of this

action.

          WHEREFORE, Plaintiff Naipaul Rambaran hereby demands judgment against Defendant

for violations of the Fair Labor Standards Act and for:
  Case 2:18-cv-15649-JMV-MF Document 1 Filed 11/02/18 Page 4 of 5 PageID: 4



          i.   Judgment declaring that Defendant has willfully, recklessly and knowingly violated

               its statutory and legal obligations and deprived Plaintiff of the rights, protections

               and entitlements under Federal Law, as alleged herein;

         ii.   An Order for a complete and accurate accounting of all compensation which

               Defendant has denied Plaintiff;

        iii.   Monetary Damages for unpaid overtime compensation, liquidated damages in an

               equal amount to unpaid compensation, prejudgment and post-judgment interest,

               reasonable attorney’s fees and costs of this action; and

        iv.    Such other relief as this Honorable Court deems equitable and just.



                                     DUTY TO PRESERVE

       All applicable employment, training, payroll, telephone, email and/or other records

pertaining to the within litigation are in the exclusive possession, custody and control of

Defendant. Defendant is hereby notified of the duty imposed by 29 U.S.C. § 211(c) to maintain

and preserve employment, training, payroll, telephone, email and/or other records with respect to

the within plaintiff, so that the sum of Defendants’ liability may be ascertained.



                            DESIGNATION OF TRIAL COUNSEL

       VALERIE PALMA DELUISI, ESQ. is hereby designated as trial counsel for Plaintiff

Naipaul Rambaran.



                                         TRIAL BY JURY

       Plaintiff hereby requests trial by jury as to all matters so triable.
  Case 2:18-cv-15649-JMV-MF Document 1 Filed 11/02/18 Page 5 of 5 PageID: 5



                                        CERTIFICATION

       The undersigned attorney for Plaintiff Naipaul Rambaran hereby certifies that to the best

of her knowledge, information and belief, the matter is controversy is not the subject of any other

action and/or arbitration proceeding, nor is any other action or arbitration proceeding contemplated

at this time. However, there are other pending lawsuits against this defendant, relating to violations

of the FLSA. These lawsuits include D’Alessio v. County of Essex, Civil Action 2:18-cv-10731

(SDW-LDW), PBA Local 183, et al. v. County of Essex, Civil Action No.: 2:17-cv-06962-SRC-

CLW and Fortunato v. County of Essex, Civil Action No.: 2:17-cv-06830-SRC-CLW; the latter

two have been combined for discovery. The within plaintiff is not seeking to have his case joined

with the aforementioned lawsuits.

       The undersigned further certifies that to the best of her knowledge, information and belief,

no other party should be joined in the within action at this time.



                                     Respectfully Submitted,
                                     LAW OFFICES OF NICHOLAS J. PALMA, ESQ., P.C.,
                                     Attorneys for Plaintiff Naipaul Rambaran


Dated: October 26, 2018              By: /s/Valerie Palma DeLuisi
                                            Valerie Palma DeLuisi, Esq.
